12-3079-cv
United States v. Manne

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                  _____________________

                                            August Term, 2012

     (Argued: May 31, 2013                                                Decided: August 27, 2013)

                                         Docket No. 12-3079-cv
                                        _____________________

                                      UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                                       -v.-

       STEVEN A. SCHURKMAN, IN HIS CAPACITY AS TRUSTEE OF THE JACOB MANNE
    IRREVOCABLE TRUST, JOHN DOE, IN HIS CAPACITY AS THE REPRESENTATIVE OF THE
               ESTATE OF JACOB MANNE, GUARDIAN JOSEPH S. MANNE,

                                                              Defendants,

                                             JOSEPH S. MANNE,

                                                    Defendant-Appellant.*
                                      _______________________
        Before:

            HALL and LYNCH, Circuit Judges, and ENGELMAYER, District Judge.†

                                      _______________________

        Defendant-appellant Joseph S. Manne appeals from an order of the District Court

for the Southern District of New York (Karas, J.) enjoining him and other defendants,

*
  The Clerk of Court is respectfully directed to amend the caption to conform to the above.
†
  The Honorable Paul A. Engelmayer of the United States District Court for the Southern District of New York,
sitting by designation.

                                                        1
pursuant to the Anti-Injunction Act, 28 U.S.C. § 2283, from litigating in any court other

than the Southern District of New York issues related to a consent decree that resolved an

environmental enforcement action brought against him by the government under the

Comprehensive Environmental Response, Compensation, and Liability Act of 1980 and

the Fair Debt Collection Practices Act of 1990. We hold that under the circumstances the

statutory exception to the Anti-Injunction Act which permits a federal court to enjoin

state proceedings “where necessary in aid of its jurisdiction” does not apply. We

therefore conclude that the Anti-Injunction Act’s general prohibition against a federal

injunction of state proceedings precludes the district court from enjoining appellant’s

state suit.

        VACATED.

                                    _______________________

               LAWRENCE H. FOGELMAN (Sarah S. Normand, on the brief),
               Assistant United States Attorneys, Of Counsel, for Preet
               Bharara, United States Attorney for the Southern District of
               New York, New York, NY, for Plaintiff-Appellee.

               AMBROSE RICHARDSON, A.M. Richardson, P.C., New York,
               NY, for Defendant-Appellant.
                                 _______________________

HALL, Circuit Judge:

        This appeal presents the issue of whether a district court, under the All Writs Act,

28 U.S.C. § 1651(a), and the Anti-Injunction Act, 22 U.S.C. § 2283, has the authority to

enjoin a party from litigating in state court issues arising out of a consent decree which

settled a civil action brought against the party in federal court by the United States.


                                              2
Appellant Joseph S. Manne settled an environmental enforcement action brought against

him by the United States through a consent decree providing, inter alia, that Manne

would pay the government an amount equal to the fair market value of a parcel of real

property owned by Manne. Under the decree, an independent appraiser was engaged to

determine the property’s fair market value. After the appraiser issued a report, Manne

unsuccessfully challenged the appraised value in federal court. Manne then filed an

action in New York Supreme Court, asserting claims against the appraiser for, among

others, fraud and negligent misrepresentation. On application by the government, the

district court enjoined the state court proceedings. We hold that the Anti-Injunction Act,

which permits a federal court to enjoin a state proceeding in certain limited

circumstances, including where an injunction is “necessary in aid of [the federal court’s]

jurisdiction,” does not permit the district court in this case to enjoin Manne’s state court

suit. Accordingly, we vacate the injunction of the district court.

                                                 BACKGROUND

            In October 2000, after receiving reports of contaminated wells in East Fishkill,

Dutchess County, New York, the Environmental Protection Agency (“EPA”) and the

New York State Department of Environmental Conservation identified as the primary

source of the contamination a septic tank at a site in East Fishkill owned by Jacob Manne,

appellant Joseph S. Manne’s father.1 EPA later discovered a buried acid waste pit on the

site that contained lead, perchloroethene, and other hazardous substances.



1
    For ease of reference, “Manne” as used in this opinion will refer to appellant Joseph S. Manne.

                                                            3
       In February 2001, after incurring significant costs in cleaning up and removing

contaminated soil from the site, EPA forwarded a Notice of Potential Liability and

Request for Information informing Jacob Manne that EPA considered him a potentially

liable party for the response costs incurred in the cleanup. Following Jacob Manne’s

death, the United States brought an action against appellant Joseph S. Manne, in his

capacity as trustee of the Jacob Manne Irrevocable Trust (the “Trust”), a trust created and

funded by Jacob Manne, and against Steven A. Schurkman, in his capacity as

representative for the Estate of Jacob Manne. The United States alleged that shortly after

receiving the notice, Jacob Manne had created the Trust, appointed Schurkman as

Trustee, and fraudulently transferred cash and real property into the Trust. These assets

were subsequently transferred to Joseph S. Manne, the Trust’s principal beneficiary.

       The United States sought reimbursement of approximately $1.5 million in

response costs incurred under sections 104 and 107 of the Comprehensive Environmental

Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9604 and 9607, for

cleanup activities undertaken at the site. According to the Amended Complaint, the site

was used during the 1960s and 1970s by J. Manne, Inc., a company owned by Jacob

Manne that was engaged in the cleaning and repairing of computer chip racks. J. Manne,

Inc.’s work generated toxic waste materials, including tetrachloroethene, trichloroethene,

lead, nitric acid, and sulfuric acid, all of which were stored at the site. The United States

also sought to void as fraudulent conveyances the transfers of cash and real property from

Jacob Manne to the Trust and to compel the return of those assets to Jacob Manne’s

Estate to satisfy the Estate’s liabilities to the United States.

                                                4
        In 2010, the parties reached a settlement, embodied in a Consent Decree which the

district court approved in July 2010. Under the terms of the Consent Decree, Manne2

agreed to pay the United States an amount equal to the appraised value of certain

property which had been transferred by Jacob Manne into the Trust (the “Property”).3

The appraised value of the Property was to be determined by an appraiser selected by the

parties. Pursuant to the Consent Decree, the United States would provide a list of at least

three appraisers, from which defendants would choose one. The United States would

then retain the appraiser to prepare an appraisal report of the Property within six months

of the date the appraiser was selected. The parties agreed that “[t]he Appraised Value of

the Property as determined by the Selected Appraiser shall be unreviewable by any Party

to this Consent Decree or by the Court.” Consent Decree ¶ 8.

        In exchange for payment of the Property’s appraised value, the United States

provided defendants with a covenant not to sue or to take administrative action against

Manne and ND-4 pursuant to 42 U.S.C. § 9607(a), regarding the contaminated site.

Defendants also received protection from contribution actions arising out of the

contamination. See 42 U.S.C. § 9613(f)(2). Schurkman, Manne, and ND-4, in turn,

covenanted not to sue “the United States, or its contractors or employees, with respect to

the [contaminated site] or this Consent Decree.” Consent Decree ¶ 28.



2
  Although Manne was named in the action only in his capacity as the representative of the Estate of Jacob Manne,
he executed the Consent Decree both in that capacity and in his personal capacity. See Consent Decree at 4, ¶ 3(p);
20-21.
3
  Pursuant to the Consent Decree, Schurkman transferred title to the Property from the Trust to ND-4 LLC, an entity
owned by Manne that was the owner and manager of Trust assets, and Schurkman was subsequently dismissed from
the action with prejudice.

                                                         5
       The parties expressly contemplated the approval and enforcement of the Consent

Decree by the district court:

              The United States and Settling Defendants agree, and this
              Court by entering this Consent Decree finds, that this Consent
              Decree has been negotiated by the Parties in good faith, that
              settlement of this matter will avoid prolonged and
              complicated litigation between the Parties, and that this
              Consent Decree is fair, reasonable, and in the public interest.

Id. ¶ I(C). The Consent Decree provided that “[t]his Court shall retain jurisdiction over

this matter for the purpose of interpreting and enforcing the terms of this Consent

Decree,” id. ¶ 39, and that Manne and ND-4 “shall not challenge the terms of this

Consent Decree or this Court’s jurisdiction to enter and enforce this Consent Decree,” id.

¶ 1. Following a period of public notice and comment on the Consent Decree, during

which no public comments were received, the district court approved and entered the

Consent Decree.

       In August 2010, the United States provided the names of three appraisers to

defendants, who selected DeWan & Schott Appraisal Associates, LLC (“DeWan &

Schott”). Following a visit to the Property, during which representatives from DeWan &

Schott were accompanied by attorneys for Manne and the United States, the appraiser

submitted an Appraisal Report. The Report noted that the appraiser took various steps in

developing a valuation opinion of the Property, including researching the regional market

for industrial real estate, specifically market information relating to recent sales and

listings of industrial properties with similar characteristics located around the I-84 and I-

87 corridors; interviewing real estate brokers with experience in the regional market;


                                              6
studying information relating to nearby groundwater contamination to understand its

potential impact on the Property’s fair market value; and employing various methods of

property valuation. The appraisers concluded that the appraised value of the Property as

a whole as of October 5, 2010, the date of the inspection, was $1,290,000.

       The appraisers certified that the statements of fact in the Report were true and

correct, that the appraisers were unbiased with respect to the Property and the parties

involved, and that compensation for preparation of the Report was not contingent upon

reaching a predetermined result. The appraisers represented that the Report was prepared

in accordance with the Uniform Standards of Professional Appraisal Practice (“USPAP”),

the Code of Professional Ethics, and the Standards of Professional Appraisal Practice of

the Appraisal Institute. On January 13, 2011, in accordance with the terms of the

Consent Decree, the district court entered judgment against Joseph S. Manne, in his

capacity as the representative of the Estate of Jacob Manne, and ND-4, in the amount of

$1,290,000 plus interest.

       In July 2011, despite the Consent Decree’s provision that the Property’s appraised

value shall be unreviewable, Manne filed a motion seeking to modify or vacate the

judgment pursuant to Federal Rule of Civil Procedure 60(b), based on objections to the

Appraisal Report. Manne sought a new appraisal, arguing that the DeWan & Schott

appraisal was deficient in that the appraiser failed to state and justify certain

“extraordinary assumptions” made in the Report, including its use of sales of comparable

parcels in Orange County as a proxy for sales in Dutchess County, where the Property is

located, and the Report’s determination that development of the Property would not be

                                               7
subject to substantial permitting requirements. Manne also argued that the appraiser

failed to factor certain “unique” features into the appraised value, including anticipated

opposition to development by citizen environmental groups; construction obstacles posed

by a water course running through the property; and regulatory complications caused by

the Property’s proximity to the Taconic Parkway, the Appalachian Trail, and the presence

of rare plant and animal species. In support of his request for relief, Manne submitted

two expert reports—one, by a law firm, opined that any attempt to develop the Property

would be hindered by substantial regulatory hurdles and the other, by an appraiser,

concluded that the Appraisal Report completed by DeWan & Schott failed to conform to

USPAP standards.

       The district court denied the motion on the basis that the Consent Decree explicitly

provided that the appraised value shall be “unreviewable.” The court noted that the

Consent Decree had been negotiated at arms’ length and that there was no allegation that

the appraisal was procured by fraud. Rather, Manne’s objections to the Appraisal Report

were, at bottom, criticisms of the appraisal methods employed by DeWan & Schott. This

court affirmed the denial of Manne’s motion. See United States v. Manne, 510 Fed.

App’x 83 (2d Cir. 2013).

       After Manne appealed the district court’s denial of his Rule 60(b) motion but

before this court affirmed that order, Manne and ND-4 brought an action in New York

Supreme Court against DeWan & Schott and two members of that firm asserting claims

for negligent misrepresentation, gross negligence, and fraud arising out of the preparation

of the Appraisal Report. The complaint’s allegations of deficiencies in the Report were

                                             8
similar to, and indeed, nearly identical to those made in support of Manne’s Rule 60(b)

motion in federal district court. Manne and ND-4 sought damages of at least $650,000—

the difference between the appraised amount as determined by DeWan & Schott and the

amount proffered by Manne as a reasonable appraisal value. The complaint made no

mention of the district court’s denial of Manne’s Rule 60(b) motion or of the appeal then

pending before this court.

       By letter dated May 23, 2012, the United States notified the district court of the

filing of the state court action. The United States requested that the district court exercise

its jurisdiction over the enforcement of the Consent Decree and enjoin the state court

proceeding pursuant to its authority under the All Writs Act, 28 U.S.C. § 1651(a). The

United States argued that such an injunction was not precluded by the Anti-Injunction

Act, 28 U.S.C. § 2283, which provides that a federal court may not enjoin proceedings in

a state court except “[1] as expressly authorized by Act of Congress, or [2] where

necessary in aid of its jurisdiction, or [3] to protect or effectuate its judgments.” The

United States argued that a district court injunction of the state court proceeding was not

barred for two reasons. Pursuant to the Consent Decree’s provision that the district court

retained “jurisdiction over th[e] matter for the purpose of interpreting and enforcing the

terms of this Consent Decree,” the district court could enjoin Manne and ND-4’s state

court action from proceeding on the grounds that doing so is (1) “necessary in aid of [the

district court’s] jurisdiction” and (2) “to protect or effectuate [the district court’s]

judgment[].”



                                                9
       The district court rejected the government’s argument that the issuance of an

injunction was permitted under the so-called “relitigation” exception to the Anti-

Injunction Act, which permits a federal court to enjoin state proceedings where necessary

“to protect or effectuate its judgments.” 28 U.S.C. § 2283. Citing Smith v. Bayer Corp.,

131 S. Ct. 2368 (2011), the district court held that the relitigation exception did not apply

because the specific allegations made by Manne in the state court complaint—that the

appraisers negligently or fraudulently prepared the appraisal—had not been raised in the

Rule 60(b) proceedings in federal court. The government has expressly declined to

challenge this aspect of the district court’s ruling on appeal. See Appellee Br. 27 n.8.

       However, finding that the “State Court action in my view clearly interferes with

this Court’s exclusive jurisdiction over the Consent Decree,” the district court held that

an injunction was permitted under the “in aid of jurisdiction” exception. The court noted

that the Consent Decree granted to the district court jurisdiction over the interpretation

and enforcement of the Consent Decree. The court opined that Manne, “after striking out

in this court,” brought the state court suit asserting claims of fraud and negligent

misrepresentation against the appraiser, thus seeking review of the adequacy of the

appraiser’s methods. Such a review, the court noted, is clearly disallowed by the Consent

Decree’s provision that the appraisal shall be “unreviewable.” The court continued:

              And whether one dresses it up as mistake or as negligence or
              as gross negligence or even fraud, it’s the same, which is, it’s
              asking a State Court to do what this Court should be doing,
              which is interpreting and applying and enforcing the Consent
              Decree, which includes issues having to do with the appraisal,
              and, of course, the Court will apply the Consent Decree that


                                             10
              the parties negotiated with counsel and the Court so ordered
              back nearly two years ago.

Special App’x 32. In the district court’s view, any judgment issued in the state court suit

that awarded money to Manne “would in effect challenge or redo the appraisal” and

“would frustrate the Consent Decree and would be inconsistent with [the] Court’s

exclusive jurisdiction over the enforcement of the Consent Decree.” Id. at 34. The

district court thus granted the government’s request for an injunction and issued an order

“enjoin[ing] Defendants from litigating issues related to the Consent Decree in any court

other than the Southern District of New York.” Special App’x 2. This appeal followed.

                                        DISCUSSION

       The sole issue on appeal is whether the district court’s injunction against the state

court action was proper under the All Writs Act, 28 U.S.C. § 1651, and the Anti-

Injunction Act, 28 U.S.C. § 2283. The All Writs Act grants federal courts authority to

“issue all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a). This statute must be

read in tandem with the Anti-Injunction Act, which tempers the potency of the All Writs

Act by limiting the circumstances under which a federal court may enjoin state court

proceedings. The Anti-Injunction Act, enacted in its original form as part of the Judiciary

Act of 1793, provides, as noted above, that a federal court “may not grant an injunction to

stay proceedings in a State court except [1] as expressly authorized by Act of Congress,

or [2] where necessary in aid of its jurisdiction, or [3] to protect or effectuate its

judgments.” 28 U.S.C. § 2283 (emphasis added). We review the district court’s issuance


                                               11
of an injunction under the All Writs Act for abuse of discretion. United States v. Int’l

Bhd. of Teamsters, 266 F.3d 45, 49 (2d Cir. 2001). We review de novo the court’s

interpretation of consent decrees, and of the All Writs Act and the Anti-Injunction Act.

Id.

       Given “the explicit wording” of the Anti-Injunction Act and “the fundamental

principle of a dual system of courts,” “[a]ny doubts as to the propriety of a federal

injunction against state court proceedings should be resolved in favor of permitting the

state courts to proceed in an orderly fashion to finally determine the controversy.” Atl.

Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 297 (1970). Since the

Anti-Injunction Act’s prohibitory provision “rests on the fundamental constitutional

independence of the States and their courts, the exceptions should not be enlarged by

loose statutory construction.” Id. at 287. “Proceedings in state courts[, thus,] should

normally be allowed to continue unimpaired by intervention of the lower federal courts,

with relief from error, if any, through the state appellate courts and ultimately [the

Supreme] Court.” Id.

       In this case, the district court having held that an injunction was permitted under

the “in aid of jurisdiction” exception to the Anti-Injunction Act, and the United States

having expressly declined to challenge the court’s ruling with respect to the relitigation

exception, our review is limited solely to the applicability of the “in aid of jurisdiction”

exception.

       Historically, the “in aid of jurisdiction” exception was seen as expressing the “well

settled rule that if an action is in rem the court first obtaining jurisdiction over the res

                                               12
could enjoin suits in other courts involving the same res.” Wright & Miller, Federal

Practice & Procedure § 4225 (3d ed.) (italics added); see also Toucey v. New York Life

Ins. Co., 314 U.S. 118, 134-35 (1941). In Toucey, the Supreme Court considered a prior

version of the statute, which contained a general prohibition against federal injunctions of

state proceedings tempered only by a limited exception permitting a federal court to

enjoin state proceedings that interfere with its administration of a bankruptcy proceeding.

Justice Frankfurter, writing for the Court, rejected the idea that there existed a number of

nonstatutory exceptions to the statute’s prohibitory provision. The sole nonstatutory

exception to the statute’s general prohibition, the Court noted, was to permit a federal

court to protect its in rem jurisdiction by enjoining a parallel in rem state proceeding. Id.

at 139. That rule, the Court recognized, was by then “well settled.” Id. at 135.

       Congress amended the statute in 1948 to its present form by expressly

incorporating three exceptions to the statute’s prohibition against federal injunctions of

state proceedings: where such an injunction is (1) expressly authorized by Act of

Congress, (2) necessary in aid of the federal court’s jurisdiction, or (3) to protect or

effectuate the federal court’s judgments. 28 U.S.C. § 2283. The Supreme Court

explained the historical limitations of the exception in Vendo Co. v. Lektro-Vend Corp.,

433 U.S. 623 (1977). In that case, Vendo Co. sued a former employee in state court for

violation of a noncompetition clause in his employment contract. The employee then

sued Vendo Co. in federal court asserting that the noncompetition clause violated federal

antitrust laws. Following the institution of the federal antitrust suit, Vendo Co. won a $7

million judgment in state court. The federal court, invoking the “in aid of jurisdiction”

                                              13
exception (and other grounds), issued an order prohibiting Vendo Co. from collecting on

the judgment.

       The Supreme Court reversed, finding that the “in aid of jurisdiction” exception did

not apply because the federal and state actions were each in personam. Id. at 641. The

Court noted:

                The traditional notion is that in personam actions in federal
                and state court may proceed concurrently, without
                interference from either court, and there is no evidence that
                the exception to § 2283 was intended to alter this balance.
                We have never viewed parallel in personam actions as
                interfering with the jurisdiction of either court; as we stated in
                Kline v. Burke Construction Co., 260 U.S. 226, 230 (1922):

                   “[A]n action brought to enforce [a personal liability] does
                   not tend to impair or defeat the jurisdiction of the court in
                   which a prior action for the same cause is pending. Each
                   court is free to proceed in its own way and in its own time,
                   without reference to the proceedings in the other court.
                   Whenever a judgment is rendered in one of the courts and
                   pleaded in the other, the effect of that judgment is to be
                   determined by the application of the principles of res
                   adjudicata . . . .”

Vendo Co., 433 U.S. at 641 (alterations in original). The Court observed that the “in aid

of jurisdiction” exception thus “may be fairly read as incorporating th[e] historical in rem

exception.” Id. (citing Wright, Law of Federal Courts, 204 (3d ed. 1976)).

       We recently reaffirmed the principle that the “in aid of jurisdiction” exception

generally applies only where necessary to protect a federal court’s jurisdiction over a res.

See Wyly v. Weiss, 697 F.3d 131, 137-38 (2d Cir. 2012). In Wyly, we held that a district

court could not invoke the “in aid of jurisdiction” exception to enjoin state proceedings,

notwithstanding that a settlement agreement resolving the federal action provided that the

                                                14
federal district court would retain exclusive jurisdiction over enforcement of the

settlement. Id. at 139. Wyly involved a class action, certified by the district court, in

which the class asserted violations of securities laws against a defendant corporation.

Following appointment of class counsel, the parties reached a settlement agreement,

pursuant to which class counsel would receive as attorneys’ fees shares of common stock

in the defendant corporation valued at $30 million to $40 million. Id. at 134-35. After

holding a fairness hearing, at which no class member objected to the proposed settlement,

this court approved the settlement and issued a judgment providing that both the

settlement amount and the class counsel fee provision were fair and reasonable. The

judgment also provided that the district court would retain exclusive jurisdiction “over

the parties and the Settlement Class Members for all matters relating to th[ese] Actions.”

Id. at 135 (alteration in original).

       Months after the settlement was approved, after revelation that certain material

had been improperly withheld by the defendant corporation during discovery, class

members requested that class counsel move to vacate the judgment that approved the

settlement pursuant to Federal Rule of Civil Procedure 60(b), but class counsel declined

to do so. The class members, acting on their own, then filed a Rule 60(b) motion, which

was denied by the district court. Undeterred, the class members filed a complaint in New

York Supreme Court against class counsel, asserting claims for, among others, legal

malpractice, breach of fiduciary duty, and fraud. The federal district court, relying in part

on the “in aid of jurisdiction” exception, enjoined the class members from prosecuting the

state court action. Id. at 137.

                                              15
       On appeal, this court held that the “in aid of jurisdiction” exception did not

authorize the federal court to enjoin the state malpractice suit. We reiterated that the

exception “is generally reserved for state court actions in rem, because the state court’s

exercise of jurisdiction ‘necessarily impairs, and may, defeat,’ the federal court’s

jurisdiction over the res.” Id. at 137-38 (quoting Kline v. Burke Constr. Co., 260 U.S.

226, 229 (1922)). Because “an in personam action involves a controversy over liability

rather than over possession of a thing[,] . . . an in personam action generally does not

tend to impair or defeat the jurisdiction of the court in which a prior action for the same

cause is pending.” Id. at 138 (internal quotation marks omitted).

       We have recognized a limited exception to the general rule that the “in aid of

jurisdiction” exception does not permit a federal court to enjoin a parallel in personam

action. See In re Baldwin-United Corp., 770 F.2d 328, 337 (2d Cir. 1985). In Baldwin-

United, we held that injunction of an in personam action was justified where “the district

court had before it a class action proceeding so far advanced that it was the virtual

equivalent of a res over which the district judge required full control.” Id. at 337. In

crafting that exception, however, we relied on the exceptional circumstances of that

case—the case’s extraordinary complexity and multidistrict nature, the fact that 18 of the

26 defendants had already settled, and the fact that there was a “substantially significant

prospect that [the remaining] 8 defendants [would] settle in the reasonably near future.”

Id. at 338. We noted that other courts, employing similar reasoning, have invoked the “in

aid of jurisdiction” exception to enjoin state proceedings which threatened to interfere

with ongoing federal school desegregation litigation. Id.; see also Swann v. Charlotte-

                                             16
Mecklenburg Bd. of Educ., 501 F.2d 383, 384 (4th Cir. 1974). Noting that “the

jurisdiction of a multidistrict court is analogous to that of a court in an in rem action or in

a school desegregation case, where it is intolerable to have conflicting orders from

different courts,” we departed from the general rule that the “in aid of jurisdiction”

exception may be invoked only to protect a federal court’s jurisdiction over a res.

Baldwin-United, 770 F.2d at 337 (internal quotation marks omitted).

       The circumstances in Baldwin-United—litigation consisting of consolidated

multidistrict class actions which, following two years of settlement negotiations brokered

by the district court, was in the final stages of settlement at the time the state court suit is

filed—are absent from this case, see Wyly, 697 F.3d at 138; Baldwin-United, 770 F.2d at

338, and this single-district, non-class action is easily distinguished from that one.

Moreover, we recognized in Baldwin-United that, were the circumstances such that the

remaining eight defendants were no longer likely to settle, “the situation would fall

within the Burke v. Kline Construction Co. rule that in personam proceedings in state

court cannot be enjoined merely because they are duplicative of actions being heard in

federal court.” Id. Because circumstances similar to those in Baldwin-United are absent

here, we are bound to apply the general rule that an in personam state court action may

not be enjoined merely because it is duplicative of, or conflicts with, a prior federal

judgment. In accord with the principle that exceptions to the Anti-Injunction Act “should

not be enlarged by loose statutory construction,” Atl. Coast Line R.R. Co., 398 U.S. at




                                               17
287, we decline to extend the holding of Baldwin-United beyond the exceptional

circumstances of that case.4

         The United States maintains that this case falls within the limited exception

described in Baldwin-United because, were Manne to prevail on his fraud and negligence

claims and obtain a judgment against the appraisers in state court, that judgment would

impermissibly conflict with the district court’s denial of Manne’s Rule 60(b) motion.

The district court agreed, holding that any judgment that awarded money damages to

Manne in the state court suit “would in effect challenge or redo the appraisal” and “would

frustrate the Consent Decree and . . . be inconsistent with [the] Court’s exclusive

jurisdiction over the enforcement of the Consent Decree.” Special App’x 34. The

possibility that a potential judgment in a subsequent state court suit might conflict with a

prior federal judgment, however, is not a basis to enjoin the state court suit. As this Court

has recently recognized, “a court does not usually get to dictate to other courts the

preclusion consequences of its own judgment.” Wyly, 697 F.3d at 140 (quoting Smith v.

Bayer Corp., 131 S. Ct. 2368, 2375 (2011)). “Deciding whether and how prior litigation

has preclusive effect is usually the bailiwick of the second court”—here, the New York

state court. Id.

         We have no reason to believe that any judgment Manne obtains in state court

would not peaceably coexist with the district court’s judgment approving the Consent


4
  Notably, the injunction in Baldwin-United was to expire upon entry of final judgment in all of the multidistrict
proceedings in federal court, thus posing less of a risk to “fundamental constitutional independence of the States and
their courts.” Atl. Coast Line R.R. Co., 398 U.S. at 207; see also Baldwin-United, 770 F.2d at 334. By contrast, the
injunction in this case, if permitted to stand, would be permanent in nature, and would seriously undercut principles
of comity.

                                                         18
Decree. The Consent Decree and the judgment approving it are, together, an explication

of the rights and obligations of Manne and ND-4 vis-à-vis the United States; the appraiser

is not a party to the Consent Decree.5 Any money judgment that Manne might win in

state court against the appraiser, therefore, can have no effect on the appraisal value

already determined according to the terms of the Consent Decree. Manne’s obligation to

remit to the United States the full amount of that appraisal value as dictated by the

Consent Decree and confirmed by this court persists unaffected.




                                             CONCLUSION

        The district court erred by relying on the “in aid of jurisdiction” exception to the

Anti-Injunction Act in enjoining Manne’s state court suit. The injunction is VACATED.




5
 We express no opinion as to any rights the appraiser may have under the Consent Decree vis-à-vis Manne, nor do
we express any opinion as to the merits of Manne’s state court proceedings generally.

                                                       19